


109 HR 6146 IH: To revise the boundaries of John H. Chafee Coastal

U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6146
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2006
			Mr. Feeney introduced
			 the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To revise the boundaries of John H. Chafee Coastal
		  Barrier Resources System Ponce Inlet Unit P08.
	
	
		1.Replacement of certain John
			 H. Chafee Coastal Barrier Resources System map
			(a)In
			 generalThe map subtitled P08, relating to the
			 John H. Chafee Coastal Barrier Resources System unit designated as Coastal
			 Barrier Resources System Ponce Inlet Unit P08, that is included in the set of
			 maps entitled John H. Chafee Coastal Barrier Resources System
			 and referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C.
			 3503(a)), is hereby replaced by another map relating to the unit entitled
			 John H. Chafee Coastal Barrier Resources System Ponce Inlet Unit
			 P08 and dated _____.
			(b)AvailabilityThe
			 Secretary of the Interior shall keep the replacement map referred to in
			 subsection (a) on file and available for inspection in accordance with the
			 provisions of section 4(b) of the Coastal Barrier Resources Act (16 U.S.C.
			 3503(b)).
			
